DETAILED ACTION
This office action is a response to a communication made on 09/30/2021.
Claims 1, 8-9 and 16 are currently amended.
Claims 20 is canceled.
Claims 1-19 and 21 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks on page 6-8, filed 04/30/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “communication channel to alter the congestion window size” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kakadia et al. (US 2014/0241159) in view of Jia et al. (US9774539), and further in view of Morandin (US 7656800B2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 6-8, 9-12, 13-14, 16-17, 19, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakadia et al. (US 2014/0241159), hereinafter “Kakadia” in view of Jia et al. (US9774539), hereinafter “Jia”, and further in view of Morandin (US 7656800B2).

With respect to claim 1, Kakadia teaches a data protection system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
wherein a change in performance of the communication channel is determined based on the network metric (¶71-72; see ¶55 also ¶58, wherein the performance values being monitored are used to determine whether network performance is improving or not);
a channel rating component to adjust a rating of the communication channel based on the change in performance of the communication channel, resulting in an adjusted rating (¶73-74; wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating); and
a link controller to adjust the communication channel based on the adjusted rating (see ¶74; ¶77, the TCP-RAN usage metric is used as input to the network optimization component; ¶47, wherein 

Kakadia teaches networks between the UE and the server are being monitored by the network optimization component, see Fig.1, wherein the actual throughput of the bearer channel is measured, see ¶71-72. However, Kakadia remain silent on a network metric monitor to monitor a network metric of a communication channel of a network for a first device and to replicate data to a second device, and wherein the network metric comprises a measure of congestion window size associated with the first device replicating the data to the second device, the measure of congestion window size.
Jia discloses a network metric monitor to monitor a network metric of a communication channel of a network for a first device and to replicate data to a second device (Fig. 3, step 306 and 308, i.e. Obtain one or more performance metrics of the first and second network channels and Reconfigure data flow within the replication environment based on both the characteristics and the performance metrics of the first and second network channels, Col-6, II. 25-30, i.e. Target device 208 (i.e. second device) generally represents any type or form of computing device that receives and stores replicated data in a replication environment. In some examples, target device 208 may represent a storage appliance that receives data from source device 202 (i.e. first device) via first network channel 210 and/or second network channel 212. In these examples, target device 208 may be managed by replication server 206), and wherein the network metric comprises a measure of congestion window size associated with the first device replicating the data to the second device (Col-4, II. 33-35, i.e. enable a replication 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with wherein the network metric comprises a measure of Congestion window size associated with the first device replicating the data to the second device, the measure of replication latency of Jia, in order to enable the replication environment to improve network latency that is based on both a cause of the network latency and characteristics of the network channels experiencing the network latency (Jia).



Morandin discloses the measure of congestion window size (Col-4, II. 8-10, i.e. calculating a window size accurately…, Col-7, II. 22-24, i.e. determining congestion window sizes);
communication channel to alter the congestion window size (Col-4, II. 12-15, i.e. Every round-trip is accurately measured using a high precision clock. If the round-trip time changes, window sizes can be adjusted accordingly, Col-6, II. 49-55, i.e. a congestion window is adjusted every time TCP output is invoked).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with communication channel to alter the congestion window size of Morandin, in order to improve performance on a link can help increase window size (Morandin).

With respect to claim 2, Kakadia in view of Jia, and further in view of Morandin discloses the data protection system of claim 1, further comprising a network protocol stack to transmit data via the adjusted communication channel (Kakadia, ¶0038, ¶0047, ¶0049-¶0050, i.e. parameters relating to the number of transmit/receive retries for a particular protocol and/or network layer, and wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) 

With respect to claim 4, Kakadia in view of Jia, and further in view of Morandin discloses the data protection system of claim 1, wherein the link controller is further to determine the number of links required to maintain a network performance level (Kakadia, ¶0032, i.e. Network optimization component 260 may then apply analytic techniques to the performance indicators and the network parameters. Based on the analytic techniques, optimal values for the network parameters may be determined, see ¶47; ¶49; and ¶50, wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections (see ¶50)), resulting in a determined number of links (Kakadia, see ¶0050), and wherein adjustment of the number of links comprises the adjustment of the number of links based on the determined number of links (Kakadia, see ¶47; ¶49; and ¶50, wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections (see ¶50), which would adjust the number of links within the monitored bearer channel).

With respect to claims 5 and 12, Kakadia in view of Jia, and further in view of Morandin discloses the data protection system of claim 4, wherein the links comprise transmission control protocol links (Kakadia, ¶0017, i.e. the network parameters may include parameters relating to both radio links, in the wireless network, and to parameters relating to TCP sessions, see ¶0020).

With respect to claim 6, Kakadia in view of Jia, and further in view of Morandin discloses the data protection system of claim 4, wherein the adjustment of the number of links by the link controller is based on the rating and the number of links (Kakadia, ¶0041, i.e. Queues 420 may be first-in-first-out 

With respect to claim 7, Kakadia in view of Jia, and further in view of Morandin discloses the data protection system of claim 1, wherein the change in performance comprises a change in throughput (Kakadia, ¶73-74; wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating))

With respect to claims 8 and 14,  Kakadia in view of Jia, and further in view of Morandin discloses the data protection system of claim 1, wherein the network metric further comprises a round trip time latency of the communication channel (Kakadia, ¶0020, i.e. The performance indicators may include statistics relating to the operation of the TCP sessions, such as average throughput, latency, and/or packet loss data relating to the operation of the TCP sessions, ¶0050, i.e. timeout values relating to the RLC layer, ¶0071, i.e. values relating to latency at the RLC and/or MAC layer).

With respect to claim 9, Kakadia discloses a method, comprising:
receiving, from a link controller by the system, an instruction to modify the communication channel (¶73-74; wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating), wherein the instruction was generated by the link controller based on an indication from a network metric monitor that a network metric of the communication channel has changed to a changed network metric (see ¶74; ¶77, the TCP-RAN usage metric is used as input to the network optimization component; ¶47, wherein the network optimization component adjusts the configuration of the communication channel, ¶71-72; see ¶55 also ¶58, wherein 
Kakadia teaches networks between the UE and the server are being monitored by the network optimization component, see Fig.1, wherein the actual throughput of the bearer channel is measured, see ¶71-72. However, Kakdia remain silent on communicating, by a system comprising a processor, with a device by employing a communication channel of a network to replicate data to another device, and wherein the network metric comprises a measure of congestion window size applicable to the device replicating the data to the other device. 
Jia discloses communicating, by a system comprising a processor, with a device by employing a communication channel of a network to replicate data to another device (Fig. 3, step 306 and 308, i.e. Obtain one or more performance metrics of the first and second network channels and Reconfigure data flow within the replication environment based on both the characteristics and the performance metrics of the first and second network channels, Col-6, II. 25-30, i.e. Target device 208 (i.e. second device) generally represents any type or form of computing device that receives and stores replicated data in a replication environment. In some examples, target device 208 may represent a storage appliance that receives data from source device 202 (i.e. first device) via first network channel 210 and/or second network channel 212. In these examples, target device 208 may be managed by replication server 206), and wherein the network metric comprises a measure of congestion window size applicable to the device replicating the data to the other device (Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-6, II. 25-30, i.e. Target device 208 (i.e. 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with wherein the network metric comprises a measure of congestion window size applicable to the device replicating the data to the other device of Jia, in order to enable the replication environment to improve network latency that is based on both a cause of the network latency and characteristics of the network channels experiencing the network latency (Jia).

Jia teaches two round-trip times may be dissimilar when they are not within a predetermined amount of time from one another. In these embodiments, obtaining module 108 may conclude that the 

Morandin discloses the communication channel to change the congestion window size (Col-4, II. 12-15, i.e. every round-trip is accurately measured using a high precision clock. If the round-trip time changes, window sizes can be adjusted accordingly, Col-6, II. 49-55, i.e. a congestion window is adjusted every time TCP output is invoked).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with the communication channel to change the congestion window size of Morandin, in order to improve performance on a link can help increase window size (Morandin). 


With respect to claim 10, Kakadia in view of Jia, and further in view of Morandin discloses the method of claim 9, further comprising, modifying, by the system, the communication channel based on the instruction (Kakadia, ¶0021, i.e. the network optimization component may iteratively modify various ones of the network parameters based on monitoring of the performance indicators, see ¶0071 and ¶0082).

With respect to claim 11, Kakadia in view of Jia, and further in view of Morandin discloses  the method of claim 10, wherein the modifying the number of links is based on the rating and the number of 

With respect to claim 13, Kakadia in view of Jia, and further in view of Morandin discloses  the method of claim 9, wherein the instruction to modify the communication channel is based on a rating of the communication channel (Kakadia, ¶0041, i.e. Queues 420 may be first-in-first-out (FIFO) queues that receive incoming items (e.g., packets or other data units) based on the arrival rate, ¶0050, i.e. wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections, ¶0074, i.e. decisions relating to the evaluation of a network optimization product or solution, based on the TCP-RAN usage metric).

With respect to claim 16, Kakadia discloses a non- transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a network device, facilitate performance of operations, comprising:
wherein a change in performance of the communication channel of a network is determined based on the network metric (¶71-72; see ¶55 also ¶58, wherein the performance values being monitored are used to determine whether network performance is improving or not);
modifying a rating of the communication channel based on the change in performance of the communication channel, resulting in a modified rating (¶73-74; wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating); and
modifying the communication channel based on the modified rating (see ¶74; ¶77, the TCP-RAN usage metric is used as input to the network optimization component; ¶47, wherein the network 

Kakadia teaches networks between the UE and the server are being monitored by the network optimization component, see Fig.1, wherein the actual throughput of the bearer channel is measured, see ¶71-72. However, Kakdia remain silent on monitoring a network metric of a communication channel used by a first device to replicate data to a second device, and wherein the network metric comprises a measure of congestion window size of the first device replicating the data to the second device, the measure of congestion window size.
Jia discloses monitoring a network metric of a communication channel used by a first device to replicate data to a second device (Fig. 3, step 306 and 308, i.e. Obtain one or more performance metrics of the first and second network channels and Reconfigure data flow within the replication environment based on both the characteristics and the performance metrics of the first and second network channels, Col-6, II. 25-30, i.e. Target device 208 (i.e. second device) generally represents any type or form of computing device that receives and stores replicated data in a replication environment. In some examples, target device 208 may represent a storage appliance that receives data from source device 202 (i.e. first device) via first network channel 210 and/or second network channel 212. In these examples, target device 208 may be managed by replication server 206), and wherein the network metric comprises a measure of congestion window size of the first device replicating the data to the second device (Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a 
the measure of congestion window size (Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-12, II. 10-20, i.e. Channel bandwidth may be used for replication and up to 50 % of Ethernet channel bandwidth may be used for replication… channel characteristics along with latency measurements into account when reconfiguring data flow within the network, Col-11, II. 18-27, i.e. after comparing the two round-trip delay times, obtaining module 108 may determine that the round trip time of first network channel 210 and the round-trip delay time of second network channel 212 are not similar. Two round-trip times may be dissimilar when they are not within a predetermined amount of time from one another. In these embodiments, obtaining module 108 may conclude that the network latency of first network channel 210 and/or 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with wherein the network metric comprises a measure of congestion window size of the first device replicating the data to the second device,  the measure of congestion window size of Jia, in order to enable the replication environment to improve network latency that is based on both a cause of the network latency and characteristics of the network channels experiencing the network latency (Jia).

However, kakadia in view of Jia remain silent on the measure of congestion window size, to increase the congestion window size.

Morandin discloses the measure of congestion window size (Col-4, II. 8-10, i.e. calculating a window size accurately…, Col-7, II. 22-24, i.e. determining congestion window sizes);
to increase the congestion window size (Col-3, II. 35-38, i.e. the sender not only can send new databased on the acknowledgment being received but can also send new databased on the increased window size, Col-4, II. 46-47, i.e. The transmit compression rate can be used to increase the size of a send window).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with increase the congestion window size of Morandin, in order to improve performance on a link can help increase window size (Morandin).



With respect to claim 19, Kakadia in view of Jia, and further in view of Morandin discloses  the non- transitory machine-readable medium of claim 16, wherein the modifying the communication channel operation comprises modifying a number of links comprised in the communication channel (Kakadia, see ¶47; ¶49; and ¶50, wherein the network optimization components adjusts the TCP connections (i.e. the links within the channel) including a maximum number of allowed TCP connections (see ¶50), which would adjust the number of links within the monitored bearer channel).

With respect to claim 21, Kakadia in view of Jia, and further in view of Morandin discloses the data protection system of claim 1, wherein a replication data processing capacity of the first device comprises the congestion window size (Jia, Col-4, II. 33-35, i.e. enable a replication environment to effectively identify and remedy a cause of network latency, Col-12, II. 10-20, i.e. Channel bandwidth may be used for replication and up to 50 % of Ethernet channel bandwidth may be used for replication… channel characteristics along with latency measurements into account when reconfiguring data flow within the network, Col-9, II. 48-58, i.e. “latency” refers generally to the current time required for data to be transmitted across a network channel from a source location to a target location. In another example, obtaining module 108 may obtain a bandwidth of a network channel. As used herein, the term .


Claims 3, 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakadia in view of Jia view of Morandin, and further in view of  Aaron et al. (US 2010/0248643), hereinafter “Aaron”.

With respect to claims 3, 15 and 18, Aaron discloses the system of claim 1, Kakadia teaches wherein the changes in the performance of the bearer channel are used to update a TCP-RAN usage metric (i.e. the channel rating) see ¶0073-¶0074. However, Kakadia in view of Jia, and further in view of Morandin remain silent on further comprising one or more neural networks optimized based on a previously determined performance of the network, and wherein the channel rating component adjusts the rating further based on an output from the one or more neural networks.

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kakadia’s system with one or more neural networks of Aaron, in order to recognize hidden patterns and correlations in raw data, cluster and classify it, and over time continuously learn and improve (Aaron).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Golam Mahmud/
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458